       Case 1:21-cv-00310 ECF No. 1, PageID.1 Filed 04/12/21 Page 1 of 25




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                              IN THE SOUTHERN DIVISION


Edward Pinkney,

               Plaintiff,            Civil Case # _____________________________

v                                    Hon. ___________________________________

Berrien County and the Berrien
County Prosecuting Attorney, sued in his official capacity
as a local, non-state official and involving a
legal existence separate and distinct from Berrien County,
with both defendants jointly and severally liable.

               Defendants.
________________________________________________/.
Timothy M. Holloway (P42977)
Attorney for Plaintiff Edward Pinkney
P.O. Box 296
20257 Ecorse Rd., #5E
Taylor, MI 48180
(313) 383-3880
email: tim_holloway@att.net
________________________________________________/.


                                         COMPLAINT

                                   JURY TRIAL DEMAND
       Case 1:21-cv-00310 ECF No. 1, PageID.2 Filed 04/12/21 Page 2 of 25




       Now comes Plaintiff, Edward Pinkney, by and through his attorney, Timothy M.

Holloway, and alleges as follows:

                                        INTRODUCTION

       1. This action is brought pursuant to 42 U.S.C. § 1983 seeking compensatory damages to

redress the deprivation under color of state law of Plaintiff's rights as secured by the United

States Constitution based on the wrongful prosecution, conviction, incarceration and deprivation

of liberty of the plaintiff, Reverend Edward Pinkney caused by the defendants. Plaintiff also

seeks attorney fees and costs under 42 U.S.C. § 1988. This suit is based on the decisions of

Michael Sepic, acting in his official capacity and under color of state law as chief prosecutor for

Berrien County at all time relevant herein which caused the wrongful prosecution, conviction,

incarceration and deprivation of liberty of Pinkney in violation of the U.S. Constitution. Both

defendants are liable, pursuant to Sepic’s actions, for causing the violations of the U.S.

Constitution and damages actually and proximately caused by those violations. The

constitutional violations include:

               (A) a violation of substantive Due Process under the Fourteenth

       Amendment of the United State Constitution;

               (B) a violation of procedural Due Process under the Fourteenth

       Amendment of the United States Constitution;

               (C) a violation of the fundamental and basic constitutional rights to bodily

       liberty, bodily integrity, personal security and/or privacy involved in the ordered

       concept of liberty of the United States Constitution and involved in the penumbras

       of specific guarantees in the Bill of Rights that create guarantees and rights related

                                                  1
Case 1:21-cv-00310 ECF No. 1, PageID.3 Filed 04/12/21 Page 3 of 25




to personal security and which fundamental and basic constitutional rights are

protected by “[v]arious guarantees” that create these rights pursuant to U.S.

Supreme Court case law that recognizes some fundamental and basic

constitutional rights, but does not anchor those rights to a single constitutional

provision or conclusively anchor those rights to specific constitutional provisions.

Griswold v. Connecticut, 381 U.S. 479, 484-485 (1965) (finding a constitutional

right of married couples to use contraceptives and stating there is a suggestion that

“specific guarantees in the Bill of Rights have penumbras, formed by emanations

from those guarantees that help give them life and substance” in relation to the

right to personal security and that “[v]arious guarantees create zones of privacy”;

the Court did not anchor the right to a specific constitutional provision and

referenced “several fundamental constitutional guarantees” and amendments in

the Bill of Rights in relation to the right); Roe v. Wade, 410 U.S. 113, 152 (1973)

(the Court indicated there was a “fundamental right” in the “concept of ordered

liberty” to personal privacy and stated a number of provisions in the Bill of Rights

and the basic concept of personal privacy in the Constitution underlie this right

but did not conclusively anchor the right to a specific constitutional provision,

although the Court believed it was guaranteed by Due Process); see also, Lutz v.

City of York, 899 F.2d 255, 260-61 (3d Cir. 1990) (while the right to travel is a

fundamental constitutional right, the Court has “suggested,” at various times, no

less than seven different constitutional sources including a right that is “implicit in

the structural logic of the Constitution itself”); and


                                           2
       Case 1:21-cv-00310 ECF No. 1, PageID.4 Filed 04/12/21 Page 4 of 25




               (D) to the extent not already alleged in the above subparagraphs ((A)

       through (C))), the constitutional basis by which Class v. United States, 583 U.S.

       __; 138 S. Ct. 798, 804, 200 L. Ed. 2d 37 (2018) summarizing Hocking Valley R.

       Co. v. United States, 210 F. 735 (6th Cir. 1914) and Carper v. State, 27 Ohio St.

       572, 575 (1875) indicated it is unconstitutional for the government to charge and

       convict a person in a criminal proceeding based on a charging document that does

       not set forth a crime – although Class did not identify the specific constitutional

       underpinning(s) for this proposition.

       2. A civil action between these parties or other parties arising out of the transaction or

occurrence alleged in the complaint has been previously filed in the Michigan Court of Claims,

where it was given case number 18-000112-MM and was assigned to Judge Cynthia Diane

Stephens. The action is no longer pending in the Michigan Court of Claims. It was dismissed

pursuant to summary disposition. However, the matter remains pending in the Michigan Court

of Appeals based on an appeal of right taken on February 22, 2021, Michigan Court of Appeals

case number 356363. The title of the case in the Court of Claims and Michigan Court of Appeals

is Edward Pinkney v. State of Michigan, Michigan Department of Corrections and the Berrien

County Prosecutor, in its official capacity (a Sub-Entity, Arm and/or Agency of the State of

Michigan for Purposes of the Claims Herein).

       3. The Michigan Court of Claims held that the Berrien County Prosecuting Attorney is a

local official and is not a state actor or agent of the State of Michigan for purposes of the Monell-

type claims that Pinkney alleged under the Michigan Constitution in relation to the wrongful

conviction.


                                                  3
          Case 1:21-cv-00310 ECF No. 1, PageID.5 Filed 04/12/21 Page 5 of 25




          4. When there is a final Michigan appellate decision in the appeal from the matter filed in

the Michigan Court of Claims, that appellate decision will likely impact the legal issues herein as

McMillian v. Monroe County, 520 U.S. 781 (1997) indicates that Michigan law and case law is

highly relevant to whether the decision of an elected official, such as the Berrien County

Prosecuting Attorney, should be attributed, as a policy, to the state or county under Monell v New

York, 436 US 658 (1978). If the Michigan Court of Claims decision is upheld in relation to the

prosecutor being a local official and not a state official under state law for purposes of Pinkney’s

wrong conviction and, thereby, for purposes of Monell, the Michigan appellate decision will be

controlling on the issue herein. See, Hicks v. Feiock, 485 U.S. 624, 629-630 & n. 3 (1988)

(where state appellate court renders decision between same parties who are also in federal court,

the federal court must apply the same rule of state law decided in the state court even if the

federal court “may think that the state Supreme Court may establish a different rule in some

future litigation.") quoting West v. American Telephone & Telegraph Co., 311 U.S. 223, 237-238

(1940).

          5. A prior holding of the Sixth Circuit U.S. Court of Appeals, Cady v. Arenac County,

574 F.3d 334, 342 (6th Cir. 2009), holding a prosecuting attorney in Michigan is a state agent

when prosecuting state-law crimes, is vulnerable on additional grounds as: (A) it involved a sua

sponte holding, without briefing from the parties; (B) did not reference or consider McMillian v.

Monroe County, 520 U.S. 781 (1997) which is applicable to the issue; and (C) relied on a single

case for this holding, which was a pre-McMillian case. Cady, supra, 574 F.3d 334 (sua sponte

holding on this issue– without any briefing from the parties and without citing McMillian or

providing the thorough analysis contemplated by McMillian) relying on Pusey v. City of


                                                   4
       Case 1:21-cv-00310 ECF No. 1, PageID.6 Filed 04/12/21 Page 6 of 25




Youngstown, 11 F.3d 652 (6th Cir. 1993); see, Northeast Ohio Coalition for the Homeless v.

Husted, 831 F.3d 686, 720-721 (6th Cir. 2016) (Court of Appeals may revisit published 6th

Circuit precedent when that precedent relied upon a Court of Appeals decision issued prior to a

U.S. Supreme Court decision related to the issue but the 2nd opinion, decided after the U.S.

Supreme Court decision, did not reference the U.S. Supreme Court decision).

        6. Cady, supra, 574 F.3d 334, also did not address whether a Michigan county’s

prosecuting attorney, sued in the official capacity, is subject to suit as a suable entity or official

separate from the county and separate from the State of Michigan and may be held liable separate

and distinct from the county and from the State of Michigan.

        7. The final Michigan appellate decision in the appeal from the Michigan Court of

Claims may collaterally estop the Berrien County Prosecuting Attorney, sued in its official

capacity in the Michigan Court of Claims, and Berrien County, which appeared to have been in

privity with the Berrien County Prosecuting Attorney for purposes of the Michigan Court of

Claims matter, from denying the Berrien County Prosecuting Attorney is a local official (and is

not an official of the State of Michigan) for purposes of Monell liability.

        8. This action is being filed in order to protect Pinkney’s ability to file within the 3-year

statute of limitations applicable to suits under 42 U.S.C. §1983 that arise in Michigan due to

Pinkney’s claims accruing on or after May 1, 2018, when the Michigan Supreme Court entered

an opinion in People v Pinkney, 501 Mich 259; 912 NW2d 535 (2018) that indicated the

judgment of convictions in his criminal case should be vacated because Pinkney was charged and

convicted on the basis of alleged crimes that do not exist.

        9. For purposes of the statute of limitations, Heck v. Humphrey, 512 U.S. 477 (1994)


                                                   5
       Case 1:21-cv-00310 ECF No. 1, PageID.7 Filed 04/12/21 Page 7 of 25




governs when the causes of action herein accrued under federal law.

                                 JURISDICTION AND VENUE

       10. Plaintiff adopts by reference and fully incorporates paragraphs one (1) through nine

(9) above as though fully set forth herein.

       11. This action is brought pursuant to 42 U.S.C. §1983 and the United State Constitution,

including the Due Process Clause of the Fourteenth Amendment, the basic and fundamental

constitutional rights as asserted in paragraph 1-C of this complaint and the constitutional basis

upon which Class, supra, 138 S. Ct. 798, was decided as asserted in paragraph 1-D of this

complaint. Jurisdiction arises under 28 U.S.C. §§1331, 1343 & 2201 and 42 U.S.C. §§ 1983 &

1988. Venue is proper as the plaintiff and defendants reside, for purposes of 28 U.S.C. § 1391,

in the Western District of Michigan judicial district, and a substantial part of the events giving

rise to the claims asserted herein occurred here as well.

                                               PARTIES

       12. Plaintiff adopts by reference and fully incorporates paragraphs one (1) through eleven

(11) above as though fully set forth herein.

       13. Plaintiff, Edward Pinkney, is a resident of Benton Harbor, Berrien County, Michigan,

is a citizen of the United States of America and is entitled to all the rights and benefits conferred

by the United States Constitution. While incarcerated within the Michigan Department of

Corrections, his Michigan Department of Corrections inmate number was 294671.

       14. Defendant Berrien County is a county within the State of Michigan, is properly sued

in its own name and acted under color of state law at all times relevant to this action.

       15. The Berrien County Prosecuting Attorney: (A) is being sued in his official capacity as


                                                  6
        Case 1:21-cv-00310 ECF No. 1, PageID.8 Filed 04/12/21 Page 8 of 25




a local, non-state official; (B) may sue and be sued in an official capacity; (C) has a legal

existence separate and distinct from Berrien County; and (D) acted under color of state law at all

times relevant to this action. .

        16. The current Berrien County Prosecuting Attorney states, on a website maintained by

Berrien County, that “[t]he Prosecuting Attorney's office is responsible for a wide array of

functions for the County, including . . . [r]epresent[ing] the County in criminal matters before

the District and Circuit Courts” but makes no reference to representing the State of Michigan.

(webpage, as of April 7, 2021, at www.berriencounty.org/170/Prosecuting-Attorney).

        17. Michigan prosecuting attorneys are established under the section of the Michigan

Constitution that establishes local government. Mich. Const. 1963, Art. VII, § 4 (“There shall be

elected for four-year terms in each organized county a sheriff, a county clerk, a county treasurer,

a register of deeds and a prosecuting attorney, whose duties and powers shall be provided by

law.”); Mich. Const. 1963, Art. VII (entitled “Local Government”)

        18. The Berrien County Prosecuting Attorney, sued in the legal capacity as a local, non-

state official has a legal existence separate from Berrien County and the State of Michigan and is

suable as a separate official or entity. See, Franklin v. Zaruba, 150 F.3d 682, 685-686 (7th Cir.

1998) (sheriff, elected on a county-wide basis, was agent of sheriff’s department for official

capacity suit and not the county or the State of Illinois), Carver v. Condie, 169 F.3d 469, 472

(7th Cir. 1999) (Carver I) and Hudson v. City of New Orleans, 174 F.3d 677 (5th Cir 1999)

(district attorney’s office sued as a separate entity in its official capacity).

        19. The Berrien County Prosecuting Attorney, sued in his official capacity as a local,

non-state official or entity, is not entitled to Eleventh Amendment immunity. See, Hudson,


                                                    7
          Case 1:21-cv-00310 ECF No. 1, PageID.9 Filed 04/12/21 Page 9 of 25




supra, 174 F.3d 677.

          20. The Berrien County Prosecuting Attorney, in his official capacity, is commonly

known as, and can be sued on behalf of, the Office of the Berrien County Prosecutor as indicated

by the Michigan Court of Appeals. Trendell v. Hackel, Mich COA slip. op. pg. 11, 019 Mich.

App. LEXIS 5445, *25, 2019 WL 4389172 – Mich COA No. 345520 (9-12-19) (Eric Smith, who

until recently was the Macomb County Prosecuting Attorney, could “be sued on behalf of the

Office of the Macomb County Prosecutor”).

          21. The actions of Berrien County’s former prosecutor, Michael Sepic, who was the

elected or appointed prosecutor for the Berrien County and acted under color of state law, at all

times relevant herein, are imputed to Berrien County for purposes of the constitutional violations

herein.

          22. The actions of Berrien County’s former prosecuting attorney, Michael Sepic, who

was the elected or appointed prosecutor for the Berrien County and acted under color of state

law, at all times relevant herein, are imputed to the Berrien County Prosecuting Attorney, sued in

his official capacity as a local, non-state official, for purposes of the constitutional violations

herein.

          23. On information and belief, Berrien County has entered into a contract that will or

may result in indemnification of the Berrien County Prosecuting Attorney, sued in his official

capacity, if the Berrien County Prosecuting Attorney, in the official capacity, is found liable for

damages herein.

          24. Berrien County is responsible for the funding of the Berrien County Prosecuting

Attorney and is subject to suit by the prosecutor on this basis. M.C.L. 141.436(9); Wayne County


                                                   8
      Case 1:21-cv-00310 ECF No. 1, PageID.10 Filed 04/12/21 Page 10 of 25




Prosecutor v. Wayne County Board of Commissioners, 93 Mich. App. 114, 123-124, 286 N.W.2d

62, 67 (1979).

        25. Independent of Berrien County’s direct liability for the constitutional claims herein as

a party, Berrien County is also properly joined in this matter due to this potential

indemnification. See, Carver v. Sheriff of LaSalle County, 324 F.3d 947, 947-948 (7th Cir.

2003) (Carver II) (where county was required, under Illinois state law, to pay any judgment

against the sheriff sued in the official capacity, county properly participated in federal matter in

relation to that requirement even though county had been previously dismissed, for purposes of

the county’s direct liability for constitutional violations, as a party in Carver I) citing Fed. R. Civ.

P. 17 & 19; Carver v. Condie, 169 F. 3d 469 (7th Cir. 1999) (Carver I) (county had been

dismissed in relation to direct liability as a party as “[u]nder the Illinois Constitution, the sheriff

is an independently elected constitutional officer who answers only to the electorate, not to the

County Board of Commissioners.”); Franklin, supra, 150 F.3d at 685-686 (sheriff’s department,

is an entity separate from the county and separate from the State of Illinois, where sheriff is an

elected officer and agent of the sheriff’s department, not the county or state, for purposes of an

official capacity suit under 42 U.S.C. 1983).

                                    FACTUAL STATEMENTS

        26. Plaintiff adopts by reference and fully incorporates paragraphs one (1) through

twenty-five (25) above as though fully set forth herein.

        27. On or about April 23, 2014, the former Berrien County Prosecutor, Michael Sepic,

charged Pinkney – pursuant to a warrant issued by the Berrien County Trial Court – with five (5)

counts the prosecutor alleged to be felonies under MCL 168.937 but which actually did not


                                                   9
      Case 1:21-cv-00310 ECF No. 1, PageID.11 Filed 04/12/21 Page 11 of 25




involve criminal charges (hereinafter “alleged-felonies”) and six (6) misdemeanor counts under

MCL 168.957. As indicated on the face of the complaint (Exhibit A), this warrant was

specifically authorized by Sepic, the former head prosecutor for Defendant Berrien County

Prosecutor, sued in his official capacity as a local, non-state official or entity.

        28. Plaintiff Pinkney submitted to the aforementioned warrant’s show of authority and

was arraigned on the warrant on or about April 25, 2014, in the Berrien County Trial Court.

        29. The case caption for this criminal case was People v Edward Pinkney with the

following case numbers assigned in the trial court and the appellate courts on direct appeal after

entry of the judgment in the criminal case: (a) Berrien County Trial Ct # 2014-001528-FH; (b)

Court of Appeals # 325856; and (c) Mich. S.Ct. # 154374.

        30. Former Berrien County Prosecuting Attorney Sepic acted on behalf of both civil

defendants herein (Berrien County and the Berrien County Prosecuting Attorney, sued in his

official capacity) and represented the government in the criminal case of People v Edward

Pinkney during the preliminary examination in the Berrien County Trial Court on or about May

30, 2014, and on or about June 5, 2014. During this preliminary examination Pinkney was bound

over for trial on the five (5) alleged-felony counts under MCL 168.937.

        31. Michael Sepic, was the chief prosecutor for Berrien County at all times relevant to

this matter, was elected on a county-wide basis, and was originally appointed to that position.

        32. After the preliminary examination, Pinkney was charged pursuant to an Information

dated June 17, 2014, and filed in the Berrien County Trial Court, that was signed by former

Berrien County Prosecuting Attorney, Sepic. This Information (contained in Exhibit B) was filed

on or about June 18, 2014.


                                                   10
      Case 1:21-cv-00310 ECF No. 1, PageID.12 Filed 04/12/21 Page 12 of 25




       33. Former Berrien County Prosecuting Attorney, Sepic, signed an Amended Information

(contained in Exhibit B) on or about October 17, 2014, and filed it on or about October 20, 2014.

       34. Pinkney proceeded to trial on the five (5) alleged-felony charges and the

misdemeanor charges. The trial began on or about October 23, 2014 and continued several days

until it ended on or about November 3, 2014.

       35. The trial verdict in the criminal case against Pinkney was returned on November 3,

2014. Pinkney was acquitted on all of the misdemeanor counts. The jury returned verdicts of

guilty on the five (5) alleged-felony counts.

       36. On or about December 15, 2014, the Berrien County Trial Court sentenced Pinkney

to 2 ½ to ten (10) years in prison with the Michigan Department of Corrections for the five (5)

alleged-felony counts.

       37. Berrien County Prosecuting Attorney, Sepic, represented the government at all trial-

level proceedings, including the trial, motion hearings and sentencing.

       38. Sepic’s position at sentencing was that Pinkney should be incarcerated.

       39. A judgment of sentence and conviction was entered on or about December 15, 2014,

that sentenced Pinkney to the custody of the Michigan Department of Corrections. (Exhibit C,

Judgment and Commitment to MDOC)

       40. Sepic acted in a policymaking capacity on behalf of Berrien County in the criminal

matter against Pinkney, for purposes of liability herein in relation to all of circumstances

regarding the aforementioned case of People v Edward Pinkney, pursuant to the policymaking

theory of liability of Monell v New York, 436 US 658 (1978) and its progeny.

       41. Sepic acted in a policymaking capacity on behalf of the Berrien County Prosecuting


                                                 11
      Case 1:21-cv-00310 ECF No. 1, PageID.13 Filed 04/12/21 Page 13 of 25




Attorney (sued in his official capacity as a local, non-state official) in the criminal matter against

Pinkney, for purposes of liability herein in relation to all of circumstances regarding the

aforementioned case of People v Edward Pinkney, pursuant to the policymaking theory of

liability of Monell v New York, 436 US 658; 98 S Ct 2018; 56 L Ed 2d 611 (1978) and its

progeny.

       42. Pinkney was immediately committed to the custody of the Michigan Department of

Corrections based on the sentence for the five (5) alleged-felony counts.

       43. Plaintiff Pinkney was incarcerated in the Michigan Department of Corrections, based

solely on the five (5) alleged-felony counts, beginning on or about December 15, 2014, until

Pinkney was paroled on or about June 13, 2017.

       44. The locations of Pinkney’s incarceration included the following: (a) Lakeland

Correctional Facility in Coldwater, MI; (b) Marquette Branch Prison in Marquette, MI; (c)

Brooks Correctional Facility in Muskegon Heights, MI; and (d) West Shoreline Correctional

Facility in Muskegon Heights, MI.

       45. Plaintiff Pinkney was paroled on or about June 13, 2017, and was released from

Brooks Correctional Facility in Muskegon Heights, Michigan on or about that date.

       46. Pinkney’s parole was terminated after the Michigan Supreme Court’s May 1, 2018,

opinion that required the vacating of the judgment of conviction in People v Edward Pinkney.

       47. Pinkney’s liberty was restrained while on parole pursuant the aforementioned

judgment in the aforementioned matter of People v Edward Pinkney.

       48. As previously indicated, Berrien County Prosecuting Attorney, Sepic, filed and

prosecuted the five (5) alleged-felony counts alleging that they were authorized by MCL 168.937.


                                                  12
      Case 1:21-cv-00310 ECF No. 1, PageID.14 Filed 04/12/21 Page 14 of 25




       49. However, MCL 168.937 did not allow for the filing of substantive felony counts as it

only involved a penalty statute as held by the Michigan Supreme Court in an opinion of the

Michigan Supreme Court issued in Lansing, Michigan, on May 1, 2018, in People v. Edward

Pinkney, (Mich SCt # 154374), which can be found at People v. Pinkney, 501 Mich. 259; 912

N.W.2d 535 (2018).

       50. Pinkney was brought into court for five (5) alleged-felony charges, sent to prison

based on those alleged-felony charges and had his liberty restricted while on parole based on

those alleged-felony charges, when those five (5) alleged-felony charges did not actually exist.

       51. Pinkney’s civil claims accrued for purposes of the statute of limitations on or after

May 1, 2018, when the Michigan Supreme Court entered the opinion in People v Edward

Pinkney, Mich. S.Ct. #154374), People v Pinkney, 501 Mich 259; 912 NW2d 535 (2018).

       52. The intent to deprive Pinkney of his liberty, through prosecution, conviction and

incarceration, is the only intent that is relevant to whether Sepic, Berrien County and the Berrien

County Prosecuting Attorney (sued in his official capacity as a local, non-state official) caused a

violation of the Due Process Clause of the 14th Amendment of the U.S. Constitution for

purposes of Count I and Count II of this complaint.

       53. The intent to deprive Pinkney of his liberty, through prosecution, conviction and

incarceration, is the only intent that is relevant to whether Sepic, Berrien County and the Berrien

County Prosecuting Attorney (sued in his official capacity as a local, non-state official) caused a

violation of the U.S. Constitution for purposes of Count II and Count IV of this complaint.

       54. There is no requirement, for purposes of Counts I through IV, that Sepic, Berrien

County or the Berrien County Prosecuting Attorney (sued in his official capacity as a local, non-


                                                13
      Case 1:21-cv-00310 ECF No. 1, PageID.15 Filed 04/12/21 Page 15 of 25




state official) have intent to violate Pinkney’s constitutional rights or have knowledge that they

were violating Pinkney’s constitutional rights.

        55. Berrien County and the Berrien County Prosecuting Attorney (sued in his official

capacity as a local, non-state official) are liable for causing the constitutional violations alleged

in this complaint and are liable for the causation in fact and the proximate cause of all of the

damages alleged in this complaint.

        56. Due to the fact that the alleged-felony charges never existed under Michigan law, the

alleged-felony charges were brought and prosecuted without any constitutional authority to

prosecute Pinkney and cause Pinkney’s conviction, incarceration and deprivation of liberty

pursuant to parole.

                                      MONELL LIABILITY

        57. Plaintiff Pinkney hereby adopts by reference and fully incorporates paragraphs one

(1) through fifty-six (56).

        58. Michael Sepic was the head Berrien County Prosecutor at all time relevant to this

matter and his decisions, related to Pinkney’s prosecution, conviction and incarceration, involve

policy decisions of both defendants, Berrien County and the Berrien County Prosecuting

Attorney (sued in his official capacity as a local, non-state official) under the Monell theory of

liability related to a governmental entity’s responsibility for constitutional violations. See,

Pembaur v. City of Cincinnati, 475 U.S. 469, 484-85 (1986) (in directing officers as to execute

capias writs or warrants, County Prosecutor’s single act of making “a considered decision based

on his understanding of the law and command[ing] the officers forcibly to enter petitioner's

clinic” was a final policy decision for purposes of Monell that caused a violation of the plaintiff’s


                                                  14
      Case 1:21-cv-00310 ECF No. 1, PageID.16 Filed 04/12/21 Page 16 of 25




Fourth Amendment rights).

          59. Berrien County is liable for the unconstitutional prosecution, conviction and

incarceration of Pinkney, along with the unconstitutional deprivation of Pinkney’s liberty while

on parole, that is alleged in this complaint.

          60. The Berrien County Prosecuting Attorney (sued in his official capacity as a local,

non-state official) is liable for the unconstitutional prosecution, conviction and incarceration of

Pinkney, along with the unconstitutional deprivation of Pinkney’s liberty while on parole, that is

alleged in this complaint.

                                    No Governmental Immunity

          61. Plaintiff Pinkney hereby adopts by reference and fully incorporates paragraphs one

(1) through sixty (60) above as though fully set forth herein.

          62. State-law notice provisions do not apply to Pinkney’s claims brought under 42

U.S.C. §1983. Felder v. Casey, 487 U.S. 131 (1988); Rushing v. Wayne County, 436 Mich. 247,

259, 462 N.W.2d 23 (1990).

          63. Immunities under state law do not apply to Pinkney’s claims brought under 42 U.S.C.

§ 1983 in state or federal court. Martinez v. California, 444 US 277, 284 n 8 (1980); Rushing v.

Wayne County, 436 Mich. 247, 259; 462 N.W.2d 23 (1990); Howlett v. Rose, 496 U.S. 356

(1990).

          64. Berrien County is not entitled to any immunities such as absolute prosecutorial

immunity that Michael Sepic may have been entitled to if Sepic had been sued in his individual

capacity. Owen v. City of Independence, 445 U.S. 622, 637-638 (1980).

          65. The Berrien County Prosecuting Attorney (sued in its official capacity as a local,


                                                  15
      Case 1:21-cv-00310 ECF No. 1, PageID.17 Filed 04/12/21 Page 17 of 25




non-state official) is not entitled to any immunities such as absolute prosecutorial immunity that

Michael Sepic may have been entitled to if Sepic had been sued in his individual capacity. Owen

v City of Independence, 445 US 622, 637-638 (1980); Cady v. Arenac County, 574 F.3d 334, 342

(6th Cir. 2009) (Michigan prosecutor, sued in the official capacity, is not entitled to absolute

immunity that would apply if the prosecutor had been sued in the individual capacity).

                                             DAMAGES

       66. Plaintiff Pinkney hereby adopts by reference and fully incorporates paragraphs one

(1) through sixty-five (65) above as though fully set forth herein.

       67. Pinkney was unconstitutionally incarcerated and deprived of his liberty based on

spending 2 ½ years (30 months) in prison pursuant to the constitutional violation(s) set forth in

this complaint and is entitled to compensatory damages for this unconstitutional incarceration

and deprivation of liberty. The damages that resulted to Pinkney for this loss of liberty are

extreme and should be awarded in an amount greater than $1,500,000 per year of incarceration

(greater than $3,750,000 for 2 1/2 years).

       68. As actions imputed to Berrien County resulted in Pinkney’s wrongful incarceration, a

special relationship existed between Berrien County and Pinkney for purposes of damages

Pinkney endured while incarcerated.

       69. As actions imputed to the Berrien County Prosecuting Attorney (sued in its official

capacity as a local, non-state official) resulted in Pinkney’s wrongful incarceration, a special

relationship existed between Berrien County and Pinkney for purposes of damages Pinkney

endured while incarcerated.

       70. Pinkney’s incarceration resulted in Pinkney’s inability to properly protect himself


                                                 16
     Case 1:21-cv-00310 ECF No. 1, PageID.18 Filed 04/12/21 Page 18 of 25




while incarcerated from events in the prison, prison conditions and prison employees’ actions.

       71. Beyond the damages for the aforementioned incarceration and serious deprivation of

liberty for 30 months, additional damages are based on:

               A. emotional distress related to all of the of the following – prosecution,

       incarceration for alleged-felony charges and restrictions on parole for the alleged-

       felony charges, when those alleged-felony charges that did not exist – and related

       to the lengthy defense of those charges in the trial court and the appellate courts;

               B. loss of consortium and limited contact with his wife, Dorothy Pinkney;

               C. limited contact with his grandchildren;

               D. damages based on restrictions and conditions placed on Pinkney’s

       liberty while on parole under the supervision of the Michigan Department of

       Corrections (MDOC);

               E. damages based on physical and mental injury, as well as for physical

       discomfort while in prison;

               F. damages caused by events in the MDOC, prison conditions within the

       MDOC and MDOC’s employees’ actions which were the natural consequence of

       Pinkney incarceration and which were proximately caused by that incarceration,

       even if those events, conditions and actions were not anticipated, apprehended or

       foreseen by Sepic, Berrien County or the Berrien County Prosecuting Attorney

       sued in its official capacity; and

               G. Legal fees and costs related to the criminal matter.




                                                17
      Case 1:21-cv-00310 ECF No. 1, PageID.19 Filed 04/12/21 Page 19 of 25




   COUNT I – VIOLATION OF SUBSTANTIVE DUE PROCESS UNDER THE 14TH
               AMENDMENT BROUGHT UNDER 42 U.S.C. §1983

        72. Plaintiff Pinkney hereby adopts by reference and fully incorporates paragraphs one (1)

through seventy-one (71) above as though fully set forth herein.

        73. Both Berrien County and the Berrien County Prosecuting Attorney (sued in its

official capacity as a local, non-state official) are liable under this Count.

        74. In violation of the substantive protections of the Due Process Clause of the 14th

Amendment of the United States Constitution, Plaintiff Pinkney was unconstitutionally

convicted, unconstitutionally imprisoned, subjected to unconstitutional post-imprisonment

restraints on his liberty and/or subjected to an unconstitutional prosecution based on alleged

charges that do not exist and for which, as a matter of substantive Due Process, Pinkney could

not be constitutionally prosecuted regardless of whether Pinkney was provided procedural events

such as a preliminarily exam and a trial that are normally provided during criminal prosecutions.

        75. Michael Sepic had the intent to deprive Pinkney of his liberty, subject him to

prosecution and subject him to incarceration and restraints on Pinkney’s liberty when Sepic took

actions that caused Pinkney’s prosecution, incarceration and restraints on liberty.

        76. Under Monell and its progeny, Sepic’s actions and intent are imputed to Berrien

County and the Berrien County Prosecuting Attorney (sued in his official capacity as a local,

non-state official) for purposes of this count.

        77. The constitutional violation(s) herein were the cause in fact and proximately caused

all of the aforementioned damages referenced in this complaint.

        78. The defendants are not entitled to any form of immunity in relation to this count.



                                                  18
      Case 1:21-cv-00310 ECF No. 1, PageID.20 Filed 04/12/21 Page 20 of 25




         79. Pinkney is entitled to compensatory damages, for all of the damages referenced in

this complaint, based on this count

         80. Pinkney is entitled to attorney fees and costs under 42 U.S.C. § 1988 based on this

count.

   COUNT II – VIOLATION OF PROCEDURAL DUE PROCESS UNDER THE 14TH
               AMENDMENT BROUGHT UNDER 42 U.S.C. § 1983

         81. Plaintiff Pinkney hereby adopts by reference and fully incorporates paragraphs one (1)

through eighty (80) above as though fully set forth herein.

         82. Both Berrien County and the Berrien County Prosecuting Attorney (sued in its

official capacity as a local, non-state official) are liable under this Count.

         83. In violation of the procedural protections of the Due Process Clause of the 14th

Amendment of the United States Constitution, Plaintiff Pinkney was unconstitutionally

convicted, unconstitutionally imprisoned, subjected to unconstitutional post-imprisonment

restraints on his liberty and/or subjected to an unconstitutional prosecution based on alleged

charges that do not exist and based on the lack of procedural protections, such as Due Process

notice of an actual crime and proceedings where the criteria of an actual crime were considered,

as a matter of procedural Due Process.

         84. Michael Sepic had the intent to deprive Pinkney of his liberty, subject him to

prosecution and subject him to incarceration and restraints on Pinkney’s liberty when Sepic took

actions that caused Pinkney’s prosecution, incarceration and restraints on liberty.

         85. Under Monell and its progeny, Sepic’s actions and intent are imputed to Berrien

County and the Berrien County Prosecuting Attorney (sued in his official capacity as a local,



                                                  19
      Case 1:21-cv-00310 ECF No. 1, PageID.21 Filed 04/12/21 Page 21 of 25




non-state official) for purposes of this count.

         86. The constitutional violation(s) herein were the cause in fact and proximately caused

all of the aforementioned damages referenced in this complaint.

         87. The defendants are not entitled to any form of immunity in relation to this count.

         88. Pinkney is entitled to compensatory damages, for all of the damages referenced in

this complaint, based on this count

         89. Pinkney is entitled to attorney fees and costs under 42 U.S.C. § 1988 based on this

count.

        COUNT III – VIOLATION OF THE FUNDAMENTAL AND BASIC
    CONSTITUTIONAL RIGHTS TO BODILY LIBERTY, BODILY INTEGRITY,
    PERSONAL SECURITY AND/OR PRIVACY INVOLVED IN THE ORDERED
     CONCEPT OF LIBERTY OF THE UNITED STATES CONSTITUTION AND
  INVOLVED IN THE PENUMBRAS OF SPECIFIC GUARANTEES IN THE BILL OF
                RIGHTS BROUGHT UNDER 42 U.S.C. § 1983

         90. Plaintiff Pinkney hereby adopts by reference and fully incorporates paragraphs one (1)

through eighty-nine (89) above as though fully set forth herein.

         91. Both Berrien County and the Berrien County Prosecuting Attorney (sued in its

official capacity as a local, non-state official) are liable under this Count.

         92. In of the violation of the fundamental and basic constitutional rights to bodily liberty,

bodily integrity, personal security and/or privacy involved in the ordered concept of liberty of the

United States Constitution and involved in the penumbras of specific guarantees in the Bill of

Rights of the United States Constitution, Plaintiff Pinkney was unconstitutionally convicted,

unconstitutionally imprisoned, subjected to unconstitutional post-imprisonment restraints on his

liberty and/or subjected to an unconstitutional prosecution based on alleged charges that do not



                                                  20
      Case 1:21-cv-00310 ECF No. 1, PageID.22 Filed 04/12/21 Page 22 of 25




exist and for which, as a matter of the these constitutional rights, Pinkney could not be

constitutionally prosecuted.

         93. Michael Sepic had the intent to deprive Pinkney of his liberty, subject him to

prosecution and subject him to incarceration and restraints on liberty when Sepic took actions

that caused the Pinkney’s prosecution, incarceration and restraints on Pinkney’s liberty.

         94. Under Monell and its progeny, Sepic’s actions and intent are imputed to Berrien

County and the Berrien County Prosecutor (sued in its official capacity as a local, non-state

official) for purposes of this count.

         95. The constitutional violation(s) herein were the cause in fact and proximately caused

all of the aforementioned damages referenced in this complaint.

         96. The defendants are not entitled to any form of immunity in relation to this count.

         97. Pinkney is entitled to compensatory damages, for all of the damages referenced in

this complaint, based on this count

         98. Pinkney is entitled to attorney fees and costs under 42 U.S.C. 1988 based on this

count.

COUNT IV – VIOLATION OF CONSTITUTIONAL RIGHTS INDICATED BY Class v.
United States, 583 U.S. __; 138 S. Ct. 798, 804, 200 L. Ed. 2d 37 (2018) BROUGHT UNDER
                                        42 U.S.C. 1983

         99. Plaintiff Pinkney hereby adopts by reference and fully incorporates paragraphs one (1)

through ninety-eight (98) above as though fully set forth herein.

         100. Both Berrien County and the Berrien County Prosecuting Attorney (sued in its

official capacity as a local, non-state official) are liable under this Count.

         101. In violation of the U.S. Constitutional rights involved in Class v. United States, 583


                                                  21
      Case 1:21-cv-00310 ECF No. 1, PageID.23 Filed 04/12/21 Page 23 of 25




U.S. __; 138 S. Ct. 798, 804, 200 L. Ed. 2d 37 (2018), Plaintiff Pinkney was unconstitutionally

convicted, unconstitutionally imprisoned, subjected to unconstitutional post-imprisonment

restraints on his liberty and/or subjected to an unconstitutional prosecution based on alleged

charges that do not exist.

         102. Michael Sepic had the intent to deprive Pinkney of his liberty, subject him to

prosecution and subject him to incarceration and restraints on Pinkney’s liberty when Sepic took

actions that caused Pinkney’s prosecution, incarceration and restraints on Pinkney’s liberty.

         103. Under Monell and its progeny, Sepic’s actions and intent are imputed to Berrien

County and the Berrien County Prosecutor (sued in its official capacity as a local, non-state

official) for purposes of this count.

         104. The constitutional violation(s) herein were the cause in fact and proximately caused

all of the aforementioned damages referenced in this complaint.

         105. The defendants are not entitled to any form of immunity in relation to this count.

         106. Pinkney is entitled to compensatory damages, for all of the damages referenced in

this complaint, based on this count

         107. Pinkney is entitled to attorney fees and costs under 42 U.S.C. 1988 based on this

count.




                                                 22
      Case 1:21-cv-00310 ECF No. 1, PageID.24 Filed 04/12/21 Page 24 of 25




        WHEREFORE, Plaintiff prays the court enter judgment, for compensatory damages in

excess of $3,750,000, in favor of Plaintiff and against Berrien County and the Berrien County

Prosecuting Attorney, sued in his official capacity as a local non-state official, jointly and

severally, or for whatever sum Plaintiff is entitled along with attorney fees and costs under 42

USC § 1988, together with interest and any costs and attorney fees that may be awarded under

any other rules or statutes.


                                               Respectfully submitted,

Dated: April 12, 2021                          s/Timothy M. Holloway
                                               Timothy M. Holloway
                                               Attorney for Plaintiff
                                               P.O. Box 296
                                               20257 Ecorse Rd., #5E
                                               Taylor, MI 48180
                                               (313) 383-3880
                                               tim_holloway@att.net




                                                  23
     Case 1:21-cv-00310 ECF No. 1, PageID.25 Filed 04/12/21 Page 25 of 25




                                       JURY DEMAND

      Plaintiff, Edward Pinkney, hereby demands a trial by jury of all issues triable by jury.


                                            Respectfully submitted,

Dated: April 12, 2021                       s/Timothy M. Holloway
                                            Timothy M. Holloway
                                            Attorney for Plaintiff
                                            P.O. Box 296
                                            20257 Ecorse Rd, #5E
                                            Taylor, MI 48180
                                            (313) 383-3880
                                            tim_holloway@att.net




                                               24
